          Case 1:20-cv-00309-VSB Document 33 Filed 03/23/21 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      March 22, 2021
VIA ECF                                                                                 3/23/2021
The Honorable Vernon S. Broderick                       The parties shall appear before me for a telephonic conference on
United States District Judge                            March 31, 2020 at 10:00 a.m. The parties shall enter the
Thurgood Marshall United States Courthouse              conference by dialing 1-888-363-4749 and entering access code
40 Foley Square                                         2682448. The Clerk of Court is respectfully directed to mail a copy
New York, NY 10007                                      of this endorsement to pro se Plaintiff.

       Re:     Shelton Beaman v. United States of America, et al., 20-cv-309 (VSB)

Dear Judge Broderick:

         This Office represents Defendant the United States of America (the “Government”) in the
above-referenced action. On February 5, 2021, the Court issued an order requiring Plaintiff to
engage in discovery, and to submit a letter, on or before February 26, clarifying whether his
Complaint for Judicial Review of a Final Decision, ECF No. 28, constitutes an amended complaint
or a rejection of the Government’s arguments in its February 1 submission. ECF No. 30. To date,
Plaintiff has failed to submit the letter required by the Court’s February 5 order. It therefore
remains unclear which are the operative pleadings in this action.

         In addition, Plaintiff still has not provided the Government with his initial disclosures or
any substantive responses to the Government’s initial set of interrogatories and requests for
production, which the Government served on August 7, 2020. To be sure, on March 3, 2021,
Plaintiff filed a document entitled, “Plaintiff’s Responses & Objections to Defendant’s First Set
of Interrogatories & Document Requests.” ECF No. 31. Yet that document consists of nothing
more than a “Preliminary Statement” and a list of general objections. To the extent that document
purports to be Plaintiff’s response to the Government’s discovery requests, it is deficient for
several reasons, as the Government explained to Plaintiff by letter served on Plaintiff on March 8.
First, Plaintiff failed to respond individually to any of the Government’s interrogatories or
document requests, as required under Rules 33 and 34 of the Federal Rules of Civil Procedure.
Second, Plaintiff did not identify which objections apply to which discovery requests, and failed
to explain why any particular interrogatory or document request is overly broad or otherwise
objectionable.

         Third, none of Plaintiff’s objections have merit. Plaintiff appears to advance four
objections. He appears to object to the temporal scope of the Government’s discovery requests,
some of which seek records dating to 1996. That temporal scope, however, is justified by
Plaintiff’s central allegation that the Department of Veterans Affairs New York Harbor Healthcare
System screened him for diabetes in 1996 but failed to give him the results of that screening until
more than twenty years later. Records from 1996 to the present are directly relevant to this action.
Plaintiff also appears to object on the ground that the word “Event” is undefined; yet, as the
Government explained in its March 8 letter to Plaintiff, the word “event” only appears twice in the
          Case 1:20-cv-00309-VSB Document 33 Filed 03/23/21 Page 2 of 2




Government’s discovery requests, and in both instances, the Government does not refer to a single
“event” but rather broadly refers to the “events” relevant to Plaintiff’s alleged injuries. Plaintiff
next objects to the use of the phrase, “any and all facts”: He asserts that requests for “any and all
facts . . . related to each and every allegation” are overly broad. Yet, as the Government explained
to Plaintiff in its March 8 letter, the Government has made no request for “any and all facts . . .
related to each and every allegation.” Instead, the use of the phrase “any and all” only appears in
document requests that seek specific categories of documents—for example, a request for “any
and all documents” relating to “medical or surgical care or evaluation, hospital care, chiropractic
care, physical therapy, mental health care or evaluation, psychological care or evaluation, therapy,
or other treatment received, sought or considered by Plaintiff from 1996 through present.” Finally,
Plaintiff objects to “blockbuster” interrogatories that seek the identity of “every witness and
document that supports each described fact.” The Government has not included any such request.

         In its March 8 letter to Plaintiff, the Government informed him that it hoped to resolve
this dispute without Court intervention. It informed him that it would write to the Court if it did
not hear from Plaintiff by March 19. To date, the Government has not received any response from
Plaintiff.

        The Government therefore respectfully requests that the Court require Plaintiff to comply
with the Court’s February 5 order by (1) submitting a letter that clarifies whether his Complaint
for Judicial Review of a Final Decision constitutes an amended complaint or a rejection of the
Government’s arguments in its February 1 submission, and (2) engaging in discovery, including
by providing Plaintiff’s initial disclosures, as well as substantive responses to the Government’s
discovery requests. In the alternative, the Government requests that the Court schedule a
conference to address these issues.

        I thank the Court for its consideration of this submission.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:     /s/ Ilan Stein
                                                      ILAN STEIN
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, NY 10007
                                                      Tel: (212) 637-2525
                                                      Fax: (212) 637-2730
                                                      ilan.stein@usdoj.gov

cc: Plaintiff (by email and regular mail)




                                                 2
